 



Exhibit 10.7
FIRST FEDERAL SAVINGS BANK
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”), made this 29th day of November, 2007, by
and between FIRST FEDERAL SAVINGS BANK, Clarksville, Tennessee, a federally
chartered savings bank (the “Bank”), FRANKLIN G. WALLACE (the “Executive”), and
FIRST ADVANTAGE BANCORP (the “Company”), a Tennessee corporation and the holding
company of the Bank, solely as guarantor.
     WHEREAS, Executive serves in a position of substantial responsibility; and
     WHEREAS, the Bank wishes to continue to assure the services of Executive
for the period provided in this Agreement; and
     WHEREAS, Executive is willing to continue to serve in the employ of the
Bank during the term of this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:
     1. Employment. The Bank will employ Executive as its Executive Vice
President, Chief Information Officer, and Chief Compliance Officer. Executive
will perform all duties and shall have all powers commonly incident to his
position, or which, consistent with his position, the Chief Executive Officer or
the Board of Directors of the Bank (the “Board”) delegates to Executive.
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Bank and to carry out the duties and
responsibilities reasonably appropriate to those offices.
     2. Location and Facilities. The Bank will furnish Executive with the
working facilities and staff customary for executive officers with the titles
and duties set forth in Section 1 and as are necessary for him to perform his
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.
     3. Term.

  a.   The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.     b.   Commencing on the first anniversary of the Effective Date
and continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 18 of this
Agreement. The Board will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement term and
will include the rationale and results of its review in the minutes of its
meeting. The Board will notify Executive as soon as possible after its annual
review whether it has determined to extend the Agreement.

 



--------------------------------------------------------------------------------



 



     4. Base Compensation.

  a.   For his services as Chief Executive Officer, the Bank agrees to pay
Executive an annual base salary at the rate of $98,100 per year, payable in
accordance with customary payroll practices.     b.   During the term of this
Agreement, the Board will review the level of Executive’s base salary at least
annually, based upon factors deemed relevant, in order to determine Executive’s
base salary through the remaining term of the Agreement.

     5. Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Bank may sponsor for or award from time
to time to senior management employees.
     6. Benefit Plans. Executive will participate in life insurance, medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements that the Bank may sponsor or maintain for
the benefit of its employees.
     7. Vacations and Leave.

  a.   Executive may take vacations and other leave in accordance with the
Bank’s policy for senior executives, or otherwise as approved by the Board.    
b.   In addition to paid vacations and other leave, the Board may grant
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the Board, in its discretion, may
determine.

     8. Expense Payments and Reimbursements. The Bank will reimburse Executive
for all reasonable out-of-pocket business expenses incurred in connection with
his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Bank.
     9. Loyalty and Confidentiality.

  a.   During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.     b.   Nothing contained in this Agreement will
prevent or limit Executive’s right to invest in the capital stock or other
securities or interests of any business dissimilar from that of the Bank, or,
solely as a passive, minority investor, in any business.     c.   Executive
agrees to maintain the confidentiality of any and all information concerning the
operations or financial status of the Bank; the names or addresses of any of its
borrowers, depositors and other customers; any information concerning or
obtained from such customers; and any other information concerning the Bank or
its subsidiaries or affiliates to which he may be exposed during the course of
his employment. Executive further agrees that, unless required by law or
specifically permitted by the Board in writing, he will not disclose to any

2



--------------------------------------------------------------------------------



 



      person or entity, either during or subsequent to his employment, any of
the above-mentioned information which is not generally known to the public, nor
will he use the information in any way other than for the benefit of the Bank.

     10. Termination and Termination Pay. Subject to Section 11 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

  a.   Death. Executive’s employment under this Agreement will terminate upon
his death during the term of this Agreement, in which event Executive’s estate
will receive the compensation due to Executive through the last day of the
calendar month in which his death occurred.     b.   Retirement. This Agreement
will terminate upon Executive’s retirement under the retirement benefit plan or
plans in which he participates pursuant to Section 6 of this Agreement or
otherwise.     c.   Disability.

  i.   The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months. The Board will determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that the Board reasonably believes to be relevant. As a
condition to any benefits, the Board may require Executive to submit to physical
or mental evaluations and tests as the Board or its medical experts deem
reasonably appropriate.     ii.   In the event of his Disability, Executive will
no longer be obligated to perform services under this Agreement. The Bank will
pay Executive, as Disability pay, an amount equal to one hundred percent (100%)
of Executive’s rate of base salary in effect as of the date of his termination
of employment due to Disability. The Bank will make Disability payments on a
monthly basis commencing on the first day of the month following the effective
date of Executive’s termination of employment due to Disability and ending on
the earlier of: (A) the date he returns to full-time employment at the Bank in
the same capacity as he was employed prior to his termination for Disability;
(B) his death; (C) his attainment of age 65 or (D) the date this Agreement would
have expired had Executive’s employment not terminated by reason of Disability.
The Bank will reduce Disability payments by the amount of any short- or
long-term disability benefits payable to Executive under any other disability
programs sponsored by the Bank. In addition, during any period of Executive’s
Disability, the Bank will continue to provide Executive and his dependents, to
the greatest extent possible, with continued coverage under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) in which Executive and/or his dependents participated prior to
his Disability on the same terms as if he remained actively employed by the
Bank.

3



--------------------------------------------------------------------------------



 



  d.   Termination for Cause.

  i.   The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of Executive’s:

  (1)   Personal dishonesty;     (2)   Incompetence;     (3)   Willful
misconduct;     (4)   Breach of fiduciary duty involving personal profit;    
(5)   Intentional failure to perform stated duties;     (6)   Willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order; or     (7)   Material breach of any
provision of this Agreement.

  ii.   Notwithstanding the foregoing, Executive’s termination for Cause will
not become effective unless the Bank has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board, at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), Executive engaged in the conduct described above
and specifying the particulars of this conduct.

  e.   Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits through the date of his
termination. Following his voluntary termination of employment under this
Section 10(e), Executive will be subject to the restrictions set forth in
Section 10(g) of this Agreement for a period of one (1) year from his
termination date.     f.   Without Cause or With Good Reason.

  i.   In addition to termination pursuant to Sections 10(a) through 10(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).     ii.  
Subject to Section 11 of this Agreement, in the event of termination under this
Section 10(f), Executive will receive his base salary as of his termination date
for the

4



--------------------------------------------------------------------------------



 



      remaining term of the Agreement, with such amount paid in one lump sum
within ten (10) calendar days of his termination. Executive will also continue
to participate in any benefit plans of the Bank that provide medical, dental and
life insurance coverage for the remaining term of the Agreement, under terms and
conditions no less favorable than the most favorable terms and conditions
provided to senior executives of the Bank during the same period or, if the Bank
cannot provide such coverage because Executive is no longer an employee, the
Bank will provide Executive with comparable coverage on an individual policy
basis; provided, however, that to the extent required under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
issued thereunder, the aggregate payments received for such insurance
continuation coverage shall not exceed the applicable dollar limitation under
Section 402(g)(1)(B) of the Code for the year in which Executive terminates
employment.

  iii.   “Good Reason” exists if, without Executive’s express written consent,
the Bank materially breaches any of its obligations under this Agreement.
Without limitation, such a material breach will occur upon any of the following:

  (1)   A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Bank;     (2)   Assignment to Executive
of duties of a non-executive nature or duties for which he is not reasonably
equipped by his skills and experience;     (3)   Failure of Executive to be
nominated or renominated to the Board to the extent Executive is a Board member
prior to the Effective Date;     (4)   A reduction in salary or benefits
contrary to the terms of this Agreement, or, following a Change in Control as
defined in Section 11 of this Agreement, any reduction in salary or material
reduction in benefits below the amounts Executive was entitled to receive prior
to the Change in Control;     (5)   Termination of incentive and benefit plans,
programs or arrangements, or reduction of Executive’s participation, that is not
applicable to other similarly situated participants and to such an extent as to
materially reduce their aggregate value below their aggregate value as of the
Effective Date;     (6)   A requirement that Executive relocate his principal
business office or his principal place of residence outside of the area
consisting of a thirty-five (35) mile radius from the current main office and
any branch of the Bank, or the assignment to Executive of duties that would
reasonably require such a relocation; or     (7)   Liquidation or dissolution of
the Bank.

  iv.   Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans, programs or arrangements maintained by
the Bank as part of a good faith, overall reduction or elimination of such plans
or benefits, applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law), will not

5



--------------------------------------------------------------------------------



 



      constitute an event of Good Reason or a material breach of this Agreement,
provided that benefits of the same type or to the same general extent as those
offered under such plans prior to the reduction or elimination are not available
to other officers of the Bank or any affiliate under a plan or plans in or under
which Executive is not entitled to participate.

  v.   The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code. For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

  g.   Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Bank or Executive pursuant to Section 10(e) or 10(f):

  i.   Executive’s obligations under Section 9(c) of this Agreement will
continue in effect; and     ii.   During the period ending on the first
anniversary of such termination, Executive will not serve as an officer,
director or employee of any bank holding company, bank, savings association,
savings and loan holding company, mortgage company or other financial
institution that offers products or services competing with those offered by the
Bank from any office within thirty-five (35) miles from the main office or any
branch of the Bank and, further, Executive will not interfere with the
relationship of the Bank, its subsidiaries or affiliates and any of their
employees, agents, or representatives.

  h.   To the extent Executive is a member of the Board on the date of
termination of employment with the Bank, Executive will resign from the Board
immediately following such termination of employment with the Bank. Executive
will be obligated to tender this resignation

6



--------------------------------------------------------------------------------



 



      regardless of the method or manner of termination, and such resignation
will not be conditioned upon any event or payment.

     11. Termination in Connection with a Change in Control.

  a.   For purposes of this Agreement, a “Change in Control” means any of the
following events:

  i.   Merger: First Advantage Bancorp (the “Company”) merges into or
consolidates with another entity, or merges another corporation into the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation;     ii.   Acquisition of Significant Share Ownership: There is
filed, or is required to be filed, a report on Schedule 13D or another form or
schedule (other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s voting securities, but this
clause (ii) shall not apply to beneficial ownership of Company voting shares
held in a fiduciary capacity by an entity of which the Company directly or
indirectly beneficially owns 50% or more of its outstanding voting securities;  
  iii.   Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (iii), each director who is first elected by the board
(or first nominated by the board for election by the members) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or     iv.   Sale of Assets: The Company or the Bank
sells to a third party all or substantially all of its assets.

  b.   Termination. If within the period ending one year after a Change in
Control, (i) the Bank terminates Executive’s employment without Cause, or (ii)
Executive voluntarily terminates his employment With Good Reason, the Bank will,
within ten calendar days of the termination of Executive’s employment, make a
lump-sum cash payment to him equal to three (3) times Executive’s average
taxable compensation (as reported on Form W-2) over the five (5) most recently
completed calendar years (or years of employment, annualized for partial years
of employment, if less than five), ending with the year immediately preceding
the effective date of the Change in Control. The cash payment made under this
Section 11(b) shall be made in lieu of any payment also required under Section
10(f) of this Agreement because of Executive’s termination of employment;
provided, however, Executive’s rights under Section 10(f) are not otherwise
affected by this Section 11. Following termination of employment, Executive will
also continue to participate in any benefit plans of the Bank that provide
medical, dental and life insurance coverage upon terms no less favorable than
the most favorable terms provided to senior executives. If the Bank cannot
provide such coverage because Executive is no longer an employee, the Bank will
provide Executive with

7



--------------------------------------------------------------------------------



 



      comparable coverage on an individual basis. The medical, dental and life
insurance coverage provided under this Section 11(b) shall cease upon the
earlier of: (i) Executive’s death; (ii) Executive’s employment by another
employer other than one of which he is the majority owner; or (iii) thirty-six
(36) months after his termination of employment. The parties to this Agreement
intend for the payments to satisfy the short-term deferral exception under
Section 409A of the Code or, in the case of health and welfare benefits, not
constitute deferred compensation (since such amounts are not taxable to
Executive). However, notwithstanding anything to the contrary in this Agreement,
to the extent payments do not meet the short-term deferral exception of
Section 409A of the Code and, in the event Executive is a “Specified Employee”
(as defined herein) no payment shall be made to Executive under this Agreement
prior to the first day of the seventh month following the Event of Termination
in excess of the “permitted amount” under Section 409A of the Code. For these
purposes the “permitted amount” shall be an amount that does not exceed two
times the lesser of: (A) the sum of Executive’s annualized compensation based
upon the annual rate of pay for services provided to the Company for the
calendar year preceding the year in which Executive has an Event of Termination,
or (B) the maximum amount that may be taken into account under a tax-qualified
plan pursuant to Section 401(a)(17) of the Code for the calendar year in which
occurs the Event of Termination. The payment of the “permitted amount” shall be
made within sixty (60) days of the occurrence of the Event of Termination. Any
payment in excess of the permitted amount shall be made to Executive on the
first day of the seventh month following the Event of Termination. “Specified
Employee” shall be interpreted to comply with Section 409A of the Code and shall
mean a key employee within the meaning of Section 416(i) of the Code (without
regard to paragraph 5 thereof), but an individual shall be a “Specified
Employee” only if the Company is a publicly-traded institution or the subsidiary
of a publicly-traded holding company.

  c.   The provisions of Section 11 and Sections 13 through 26, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or one year following a Change in Control.

     12. Indemnification and Liability Insurance.

  a.   Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as an officer or
director of the Bank or any of its subsidiaries or affiliates (whether or not he
continues to be an officer or director at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and expenses, and the
costs of reasonable settlements, subject to Board approval, if the action is
brought against Executive in his capacity as an officer or director of the Bank
or any of its subsidiaries. Indemnification for expenses will not extend to
matters related to Executive’s termination for Cause. Notwithstanding anything
in this Section 12(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 12 will survive the term of this Agreement by a period of six
(6) years.     b.   Insurance. During the period for which the Bank must
indemnify Executive, the Bank will provide Executive (and his heirs, executors,
and administrators) with coverage under a

8



--------------------------------------------------------------------------------



 



      directors’ and officers’ liability policy at the Bank’s expense, that is
at least equivalent to the coverage provided to directors and senior executives
of the Bank.

     13. Reimbursement of Executive’s Expenses to Enforce this Agreement. The
Bank will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by Executive in
connection with his successful enforcement of the Bank’s obligations under this
Agreement. Successful enforcement means the grant of an award of money or the
requirement that the Bank take some specified action: (i) as a result of court
order; or (ii) otherwise following an initial failure of the Bank to pay money
or take action promptly following receipt of a written demand from Executive
stating the reason that the Bank must make payment or take action under this
Agreement.
     14. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 11 of this Agreement, either alone or together with
other payments and benefits Executive has the right to receive from the Bank,
would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits pursuant to Section 11 shall be reduced or revised, in the
manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 11
being non-deductible to the Bank pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. The Bank’s
independent public accountants will determine any reduction in the payments and
benefits to be made pursuant to Section 11; the Bank will pay for the
accountant’s opinion. If the Bank and/or Executive do not agree with the
accountant’s opinion, the Bank will pay to Executive the maximum amount of
payments and benefits pursuant to Section 11, as selected by Executive, that the
opinion indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Bank and subject to the excise tax imposed
under Section 4999 of the Code. The Bank may also request, and Executive has the
right to demand that the Bank request, a ruling from the Internal Revenue
Service (“IRS”) as to whether the disputed payments and benefits pursuant to
Section 11 have such tax consequences. The Bank will promptly prepare and file
the request for a ruling from the IRS, but in no event will the Bank make this
filing later than thirty (30) days from the date of the accountant’s opinion
referred to above. The request will be subject to Executive’s approval prior to
filing; Executive shall not unreasonably withhold his approval. The Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained in this Agreement shall result in a reduction of any
payments or benefits to which Executive may be entitled upon termination of
employment other than pursuant to Section 11 hereof, or a reduction in the
payments and benefits specified in Section 11, below zero.
     15. Injunctive Relief. Upon a breach or threatened breach of Section 10(g)
of this Agreement or the prohibitions upon disclosure contained in Section 9(c)
of this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Bank under this Agreement.
     16. Successors and Assigns.

  a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

9



--------------------------------------------------------------------------------



 



  b.   Since the Bank is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Bank.

     17. No Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
     18. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Bank at its principal business office and to Executive
at his home address as maintained in the records of the Bank.
     19. Source of Payments. All payments provided for under this Agreement
shall be timely paid in cash or check from the general funds of the Bank. The
Company, however, unconditionally guarantees payment and provision of all
amounts and benefits due under this Agreement. In the event the Bank does not
pay such amounts or provide such benefits, they shall be paid or provided by the
Company.
     20. No Plan Created by this Agreement. Executive and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or any other law or regulation, and each party
expressly waives any right to assert the contrary. Any assertion in any judicial
or administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.
     21. Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.
     22. Applicable Law. Except to the extent preempted by federal law, the laws
of the State of Tennessee shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.
     23. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
     24 Headings. Headings contained in this Agreement are for convenience of
reference only.
     25 Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.
     26 Required Provisions. In the event any of the foregoing provisions of
this Agreement conflict with the terms of this Section 26 this Section 26 shall
prevail.

10



--------------------------------------------------------------------------------



 



  a.   The Bank’s Board of Directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 10(d)
of this Agreement.     b.   If Executive is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay Executive all or part of the compensation
withheld while its contract obligations were suspended; and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.     c.   If
Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.     d.   If the Bank is in default as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.     e.   All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the Agreement is
necessary for the continued operation of the institution: (i) by the Director of
the Office of Thrift Supervision (OTS), or his designee, at the time the Federal
Deposit Insurance Corporation (FDIC) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or
(ii) by the Director of the OTS (or his designee) at the time the Director (or
his designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.     f.   Any payments
made to Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and FDIC
Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
November 29, 2007.

              ATTEST:       FIRST FEDERAL SAVINGS BANK
 
           
/s/ Gail Baker
      By:   /s/ Earl O. Bradley, III
 
           
Witness
          For the Entire Board of Directors
 
            WITNESS:       EXECUTIVE
 
           
/s/ Gail Baker
      By:   /s/ Franklin G. Wallace
 
           
 
          Franklin G. Wallace

12